Appeal from an order of the Family Court of Ulster County (Work, J.), entered December 28, 2004, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend the placement of respondent’s child.
The order of extension at issue has expired by its own terms, rendering this appeal moot (see Matter of Miguel HH., 285 AD2d 692, 692 [2001]). We therefore dismiss the appeal.
Crew III, J.P., Carpinello, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.